DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment(s) / request for reconsideration timely filed on 7-1-21.
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment


4.	Acknowledgment is made of the amendment(s) to claims 1, 3-4, 7-8, 10-14, the addition of new claims 15-17 and cancellation of claim 2 in the timely response filed 7-1-21.


5.	Claims 1-11 and 13-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 & 11 the cited prior art does not anticipate nor render obvious a manometer device comprising a pressure ring presses edges of the diaphragm against the meter base, such that the pressure ring contacts a first surface of the diaphragm and the meter base contacts a second surface of the diaphragm that opposes the first surface to sandwich the edges of the diaphragm between the pressure ring and the meter base.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE J ALLEN/Primary Examiner, Art Unit 2856